
	
		II
		110th CONGRESS
		1st Session
		S. 1553
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mrs. Feinstein (for
			 herself, Ms. Snowe,
			 Mr. Leahy, Mr.
			 Durbin, Mr. Lautenberg,
			 Mrs. Clinton, Mr. Brown, Mr.
			 Kerry, Mr. Dodd,
			 Mrs. Murray, Mr. Feingold, and Mrs.
			 Boxer) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		A BILL
		To provide additional assistance to combat HIV/AIDS among
		  young people, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HIV Prevention Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The President's
			 Emergency Plan for AIDS Relief (in this Act referred to as
			 PEPFAR) is an unprecedented effort to combat the global AIDS
			 epidemic, with $9,000,000,000 targeted for initiatives in 15 focus
			 countries.
			(2)The PEPFAR
			 prevention goal is to avert 7,000,000 HIV infections in the 15 focus
			 countries—most in sub-Saharan Africa, where heterosexual intercourse is by far
			 the predominant mode of HIV transmission.
			(3)According to the
			 Joint United Nations Programme on HIV/AIDS, young people between the ages of 15
			 and 24 years old are the most threatened by AIDS and are
			 at the centre of HIV vulnerability. Globally, young people between the
			 ages of 10 and 24 years old account for ½ of all new HIV cases each year. About
			 7,000 young people in this cohort contract the virus every day.
			(4)A recent review
			 funded by the United States Agency for International Development found that sex
			 and HIV education programs that encourage abstinence but also discuss the use
			 of condoms do not increase sexual activity as critics of sex education have
			 long alleged. Sex education can help delay the initiation of intercourse,
			 reduce the frequency of sex and the number of sexual partners, and also
			 increase condom use.
			(5)The United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7601 et seq.) requires that at least 1/3 of all prevention
			 funds be reserved for abstinence-until-marriage programs.
			(6)A congressionally
			 mandated review by the Institute of Medicine of the first 3 years of PEPFAR
			 unequivocally recommends greater flexibility in the global fight against AIDS.
			 The March 2007 Institute of Medicine report entitled PEPFAR
			 Implementation: Progress and Promise calls for greater emphasis on
			 prevention than the law currently allows and says that removal of the
			 abstinence-until-marriage earmark, among other changes, could
			 enhance the quality, accountability, and flexibility of prevention
			 efforts.
			(7)The Institute of
			 Medicine report further found that the abstinence-until-marriage earmark
			 has greatly limited the ability of Country Teams to develop and
			 implement comprehensive prevention programs that are well integrated with each
			 other and with counseling and testing, care and treatment programs and that
			 target those populations at greatest risk.
			(8)The Institute of
			 Medicine report also found that the earmark has limited PEPFAR's ability
			 to tailor its activities in each country to the local epidemic and to
			 coordinate with . . . the countries' national plans.
			(9)The Institute of
			 Medicine report is in keeping with the conclusions of a report issued in 2006
			 by the Government Accountability Office. The GAO report, entitled
			 Spending Requirement Presents Challenges for Allocating Funding under
			 the President's Emergency Plan for AIDS Relief, found
			 significant challenges associated with meeting the earmark for
			 abstinence-until-marriage programs.
			(10)The Government
			 Accountability Office found that a majority of country teams report that
			 fulfilling the requirement presents challenges to their ability to respond to
			 local epidemiology and cultural and social norms.
			(11)The Government
			 Accountability Office found that, although some country teams may be exempted
			 from the abstinence-until-marriage spending requirement, country teams that are
			 not exempted have to spend more than the 33 percent of prevention funds on
			 abstinence-until-marriage activities—sometimes at the expense of other
			 programs.
			(12)The Government
			 Accountability Office found that, as a result of the abstinence-until-marriage
			 spending requirement, some countries have had to reduce planned funding for
			 Prevention of Mother-to-Child Transmission programs, thereby limiting services
			 for pregnant women and their children.
			(13)The Government
			 Accountability Office found that the abstinence-until-marriage spending
			 requirement limited or reduced funding for programs directed to high-risk
			 groups, such as services for married discordant couples, sexually active youth,
			 and commercial sex workers.
			(14)The Government
			 Accountability Office found that the abstinence-until-marriage spending
			 requirement made it difficult for countries to fund medical and blood safety
			 activities.
			(15)The Government
			 Accountability Office found that, because of the abstinence-until-marriage
			 spending requirement, some countries would likely have to reduce funding for
			 condom procurement and condom social marketing.
			(16)In addition, the
			 Government Accountability Office found that 2/3 of focus
			 country teams reported that the policy for implementing PEPFAR’s ABC model
			 (defined as Abstain, Be faithful, use Condoms) is unclear and
			 open to varying interpretations, causing confusion about which groups may be
			 targeted and whether youth may receive the ABC message.
			(17)The Government
			 Accountability Office found that the ABC guidance does not clearly delineate
			 permissible C activities under the ABC model. Program staff
			 reported that they feel constrained by restrictions on promoting
			 or marketing condoms to youth. Other country teams reported confusion about
			 whether PEPFAR funds may be used for broad condom social marketing, even to
			 adults in a generalized epidemic.
			(18)Young people are
			 our greatest hope for changing the course of the AIDS epidemic. According to
			 the World Health Organization, [f]ocusing on young people is likely to
			 be the most effective approach to confronting the epidemic, particularly in
			 high prevalence countries.
			3.Ensuring
			 balanced funding for HIV prevention methods
			(a)Sense of
			 Congress on abstinence-until-marriage funding requirementSection 402(b)(3) of the United States
			 Leadership Against HIV/AIDS, Tuburculosis, and Malaria Act of 2003 (22 U.S.C.
			 7672(b)(3)) is amended by striking , of which such amount at least 33
			 percent should be expended for abstinence-until-marriage
			 programs.
			(b)Elimination of
			 abstinence-until-marriage funding requirementSection 403(a) of
			 such Act (22 U.S.C. 7673(a)) is amended by striking the second sentence.
			
